955 F.2d 45
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Arnold RICH, Plaintiff Counterclaim Defendant-Appellant,v.CITY/COUNTY PLANNING COMMISSION OF BARREN COUNTY, KENTUCKY;Barren County Fiscal Court, Defendants-Appellees,Diana Bartley;  Dennis Bartley, Defendants CounterclaimPlaintiffs-Appellees
No. 91-5937.
United States Court of Appeals, Sixth Circuit.
Feb. 21, 1992.

1
Before MILBURN and RYAN, Circuit Judges, and ZATKOFF, District Judge.*

ORDER

2
Arnold Rich appeals from the award of summary judgment in favor of the defendants, dismissing his complaint filed pursuant to 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Seeking monetary damages and injunctive relief, Rich alleged that the City/County Planning Commission of Barren County, Kentucky and the Barren County Fiscal Court failed to enforce its laws and regulations which violated his Fifth and Fourteenth Amendment rights.   Rich also alleged that defendants Dennis and Diana Bartley, husband and wife, conspired with members of the Planning Commission to deprive him of his rights and protections under county laws and ordinances, and that the Bartleys maliciously interfered with his right to quiet enjoyment of his land and obstructed a right of way he used.


4
The district court granted the Bartleys' motion for summary judgment and the motion for summary judgment made on behalf of the Planning Commission and Fiscal Court.   The district court concluded that the Commission had not violated any laws or regulations regarding authorizing subdivision plats and that the road separating the properties in question was a public road as a matter of law.


5
On appeal, Rich argues that summary judgment was entered in error.   Additionally, he complains that the trial court wrongfully allowed the Bartleys to voluntarily dismiss their counterclaim against him.


6
Upon de novo review, we find no error in the grant of summary judgment.   See EEOC v. University of Detroit, 904 F.2d 331, 334 (6th Cir.1990).   Also, we find no authority for the proposition of law propounded by Rich that the trial court erred by allowing the Bartleys to voluntarily withdraw their counterclaim against him and he cites to no authority that he "has a right to a hearing on the [counter]claim so that his rights under Rule 11 may inure to his benefit."


7
Accordingly, the judgment of the district court is hereby affirmed for the reasons set forth in the district court's memorandum and order dated May 18, 1990.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern District of Michigan, sitting by designation